THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
ISSUER HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE ISSUER AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
SURFECT HOLDINGS, INC.
 
PROMISSORY NOTE
(non-negotiable)
 
$__________
_______________, 2007



FOR VALUE RECEIVED Surfect Holdings, Inc., a Delaware corporation (the
“Company”), promises to pay to ______________ (the “Holder”), the principal
amount of _____________________ ($__________), together with interest in arrears
on then unpaid principal balance from the date hereof at a rate equal to twelve
percent (12%) per annum. Interest shall be calculated on the basis of a year of
365 days.
 
1. Maturity. Unless earlier converted pursuant to Section 4 hereof, all unpaid
principal, together with any then accrued but unpaid interest and any other
amounts payable hereunder, shall be due and payable on January 28, 2008.
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:
 
2. Event of Default.
 
(a) For purposes of this Note, an “Event of Default” means:
 
(i) the Company shall default in the payment of interest and/or principal on
this Note and such default shall continue for ten (10) business days after the
due date thereof; or
 
(ii) the Company shall (1) become insolvent; (2) admit in writing its inability
to pay its debts generally as they mature; (3) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; or (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for it or
for a substantial part of its property or business; or

 
 

--------------------------------------------------------------------------------

 
 
(iii) a trustee, liquidator or receiver shall be appointed for the Company or
for a substantial part of its property or business without its consent and shall
not be discharged within thirty (30) days after such appointment; or
 
(iv) any governmental agency or any court of competent jurisdiction at the
insistence of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within thirty (30) days thereafter; or
 
(v) bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings, or relief under any bankruptcy law or any law for the relief of
debt shall be instituted by or against the Company and, if instituted against
the Company shall not be dismissed within thirty (30) days after such
institution, or the Company shall by any action or answer approve of, consent
to, or acquiesce in any such proceedings or admit to any material allegations
of, or default in answering a petition filed in any such proceeding; or
 
(b) Upon the occurrence of an Event of Default, the entire indebtedness with
accrued interest thereon due under this Note shall, at the option of the Holder,
be immediately due and payable without notice. Failure to exercise such option
shall not constitute a waiver of the right to exercise the same in the event of
any subsequent Event of Default.
 
3. Prepayment. The Company may, without premium or penalty, at any time from
time to time, prepay all or any portion of the outstanding principal balance due
under this Note, provided that each such prepayment is accompanied by accrued
interest on the amount of principal prepaid calculated to the date of such
prepayment, provided the Holder consents in writing to such prepayment.
 
4. Mandatory Conversion. Upon the closing of any future equity financing of the
Company of at least $1,500,000 (a “Financing”) all unpaid principal and accrued
but unpaid interest hereunder shall automatically convert into the same
securities offered in the Financing; provided that the holder shall purchase
such securities at a 50% discount to the offering price in the Financing.
 
5. Miscellaneous.
 
(a) Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, delivery
of an indemnity agreement reasonably satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note and dated the date to which interest shall
have been paid on this Note or, if no interest shall have yet been so paid,
dated the date of this Note.

 
2

--------------------------------------------------------------------------------

 
 
(b) Payment. All payments under this Note shall be made in lawful tender of the
United States.
 
(c) Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.
 
(d) Usury. In the event that any interest paid on this Note is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.
 
(e) Waiver and Amendment. Any provision of this Note may be amended, waived or
modified only by an instrument in writing signed by the party against which
enforcement of the same is sought.
 
(f) Expenses; Attorneys’ Fees. If action is instituted to enforce or collect
this Note, the Company promises to pay all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and costs, incurred by
the Holder in connection with such action.
 
(g) Successors and Assigns. This Note may be assigned or transferred by the
Holder. Subject to the preceding sentence, the rights and obligations of the
Company and the Holder of this Note shall be binding upon and benefit the
successors, permitted assigns, heirs, administrators and permitted transferees
of the parties.
 
(h) Governing Law; Jurisdiction. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY HERETO HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL OR STATE COURTS LOCATED IN NEW YORK, NEW
YORK WITH RESPECT TO ANY CLAIM OR CONTROVERSY RELATED TO THE ENFORCEMENT OR
INTERPRETATION OF THIS NOTE.
 
[SIGNATURE PAGE FOLLOWS]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date first above written by its duly authorized officer.
 
SURFECT HOLDINGS, INC.
 
By:
   
Name:   Steven Anderson
 
Title:     President and CEO


 
4

--------------------------------------------------------------------------------

 
 